Citation Nr: 1147004	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  08-25 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, secondary to the Veteran's service-connected left knee disability.

2.  Entitlement to an evaluation in excess of 30 percent for a left knee disability, specifically degenerative joint disease.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied an evaluation in excess of 30 percent for a left knee disability, as well as service connection for depression.  While that decision also denied service connection for a left hip disability, that issue was granted by the RO in March 2009.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Here, the issue of entitlement to a TDIU was raised in a letter from the Veteran's private provider dated July 19, 2005, in which it was noted that the Veteran was unable to work as a result of a left knee disability.  Further, during a February 2009 VA examination, the Veteran reported that he had not worked since 1994, as he was forced to retire as a result of bilateral knee arthritis.  Pursuant to the duty to assist, this issue must be remanded for appropriate development.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.







FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran's acquired psychiatric disorder is likely proximately due to or the result of a service-connected left knee disability.  

2.  Prior to December 4, 2007, the Veteran's left knee disability was manifested by flexion limited to 10 degrees and extension limited to 10 degrees.

3.  From February 1, 2009, the Veteran's left knee disability was manifested by mild weakness, constant pain, normal extension, and flexion to 90 degrees.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for the Veteran's acquired psychiatric disorder as secondary to service-connected left knee disability have been met.  38 U.S.C.A. §§ 1101, 110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).

2.  The criteria for an evaluation in excess of 30 percent for limitation of left knee flexion, prior to December 4, 2007, and for total left knee arthroplasty, from February 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5260, 5055 (2011). 

3.  The criteria for a separate evaluation of 10 percent, but no higher, for limitation of left knee extension, prior to December 4, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5261 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In the instant case, the Veteran's claim for service connection for an acquired psychiatric disorder is granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.  

With regard to the Veteran's increased rating claim, in Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  (The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claims at issue.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.)

In October 2005, prior to its adjudication of the claim at issue, the RO provided notice to the Veteran regarding VA's duty to notify and to assist.  See Pelegrini, 18 Vet. App. at 120-21.  A May 2008 letter informed him of the information necessary to establish a disability rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).

With regard to the duty to assist, the Veteran's service treatment records and available pertinent post-service medical records have been obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, there is no evidence to suggest that additional VA treatment records, pertaining to the Veteran's left knee disability, are available and not part of the record.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was most recently afforded a VA examination in connection with his claim in February 2009.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  To that end, 
when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination results obtained in this case are adequate, as the examination reports of record are predicated on a reading of pertinent medical records and provide findings relevant to the applicable rating criteria.  Further, neither the Veteran, nor his representative, has alleged that his left knee disability has worsened since his last VA examination was conducted.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

In this case, the Veteran claimed that his current diagnosis of an acquired psychiatric disorder was caused, or aggravated by, his service-connected left knee disorder.

To establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

At the outset, the Board notes that the Veteran has current diagnoses of depression and major depressive disorder.  See VA Examination Report, January 2006; VA outpatient report, August 2005.  Thus, element (1) of Hickson has been satisfied for his service connection claim, in that the Veteran has demonstrated that he has current diagnoses for the claimed disorder.  

Turning to the Veteran's period of active duty, there is no evidence of record documenting a diagnosis of an acquired psychiatric disorder, or treatment thereof.  On separation in December 1965, the examiner noted that "Psychiatric" was "Normal," and no physical or mental defects were noted.  On his Report of Medical History, the Veteran checked "No" to depression or excessive worry.  However, the Veteran has not claimed that his acquired psychiatric disorder was the result of his period of active service.  Rather, he has claimed that his currently-diagnosed depression causally related to his service-connected left knee disability.

Private treatment reports of record, in addition to VA outpatient reports, reflect continuing treatment for depression.  A statement from the Veteran's private provider, dated August 2005, noted that he had treated the Veteran since March of 1995 for severe major depression.  The provider stated that the depression had been complicated by severe and disabling arthritis, which are permanent and would not remit.  The provider further explained that the arthritis complicated the Veteran's overall stress tolerance, and that the vulnerability to depression would remain.  See Statement, August 15, 2005.

A November 2005 Memorandum from a VA employee noted that the Veteran's arthritic condition had worsened to a remarkable degree.  It was further noted that the Veteran was unable to sleep and, at times, incoherent.  Though the author was unable to accurately assess the Veteran's depressed state, he noted that he observed a personality presentation which was far different than that displayed two years prior.  See Memorandum, November 10, 2005.

The Veteran was afforded a VA psychiatric examination in conjunction with his service connection claim in January 2006.  At that time, he was diagnosed the Veteran with major depressive disorder.  The examiner stated that knee problems had incapacitated the Veteran to a degree.  The examiner also stated that he further believed that these symptoms were influenced, and at least partially generated by, the fact that the Veteran has multiple physical problems, including knee problems, which have resulted in real limitations.  These limitations included an eventual discharge from the military, as well as an inability to function at a job which the Veteran held for nearly 25 years and was a source of esteem and respect.  See VA examination report, January 2006.

As to assertions of the Veteran that his claimed psychiatric disorder is causally-related to his service-connected left knee disorder, the Federal Circuit held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Here, the Board finds that, while the Veteran is not competent to determine the cause of his claimed disorder, he is competent to report his own symptoms, such as depression.  The Veteran is also competent to report that he is experiences depressive symptoms due to the pain and incapacity resulting from his left knee disability.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Following an extensive review of the claims file, the Board finds that the evidence is, at the least, in relative equipoise.  The January 2006 VA examiner provided a rationale in support of his opinion which reflected a review of the record.  Another VA provider, who knew the Veteran for more than 30 years, noted a change in personality concurrent with an increasing severity of arthritic symptomatology.  Finally, the Veteran's private provider linked his current diagnosis of major depression to his severe degenerative arthritis.  As such, the only opinions of record support the Veteran's claim for service connection.

Moreover, the Veteran has provided evidence of a current disorder, as well as long-standing treatment for that disorder.  This evidence, coupled with the Veteran's competent testimony, is sufficient to show that a current disability exists, and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  See Allen. 

Therefore, as the evidence for the claim stands at least in equipoise, the benefit-of-the-doubt rule is in effect, and the claim for entitlement to service connection for an acquired psychiatric disorder must be granted.  

III.  Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2011). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the evidence of record does not establish additional, distinct time periods, save for the Veteran's temporary total evaluation following a total left knee arthroplasty spanning from December 4, 2007, though February 1, 2008, where the Veteran's service-connected left knee disability has resulted in symptoms that would warrant a staged rating.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2011).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would over-compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  When rating a disability of the musculoskeletal system, functional loss due to pain, weakened movement, fatigability, and pain on movement are factors to be considered.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45 (2011).

In the present case the Veteran is currently service connected for degenerative joint disease, left knee, rated at 30 percent disabling.  Prior to the Veteran's total left knee arthroplasty in December 2007, his disability was been rated under the provisions of Diagnostic Codes 5260 for limitation of flexion.  Since that procedure, the Veteran has been assigned a 30 percent rating pursuant to Diagnostic Code 5055 for knee replacement.  

VA standards describe normal range of motion of the knee as from 0 to 140 degrees. See 38 C.F.R. § 4.71 (2011), Plate II.  The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  However, the VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004). 

Under Diagnostic Code 5260, a 10 percent evaluation would be warranted when flexion is limited to 45 degrees, a 20 percent evaluation when flexion is limited to 30 degrees, and a 30 percent evaluation for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable rating is warranted when extension is limited to 5 degrees; a 10 percent rating when limited to 10 degrees; a 20 percent rating when limited to 15 degrees; a 30 percent rating when limited to 20 degrees; a 40 percent rating when limited to 30 degrees; and a 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

Under Diagnostic Code 5262, malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5256, favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely be rated 60 percent disabling.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5257, a 10 percent evaluation is warranted with evidence of slight recurrent subluxation or lateral instability.  A 20 percent evaluation would be warranted for moderate recurrent subluxation or lateral instability.  A 30 percent evaluation would only be warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  In this regard, separate ratings may be assigned for a knee disability under Diagnostic Codes 5257 or 5259 and 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97 and VAOPGCREC 9-98.  

Diagnostic Code 5258 includes consideration of restrictions of motion/instability, and therefore may not be combined with Codes 5257 and those pertaining to limitations of motion.  See 38 C.F.R. § 4.14.

Under Diagnostic Code 5055 for total knee replacement, a 100 percent evaluation is assigned for one year following the implantation of the prosthesis.  A 60 percent evaluation is assigned for a prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  For a prosthetic replacement of the knee joint with intermediate degrees of residual weakness, pain, or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  The minimum rating for a prosthetic replacement of the knee joint is 30 percent. 

In this case, a letter from the Veteran's private provider, dated May 27, 2005, noted severe osteoarthritis in the left knee.  It was further stated that the severity of the arthritic changes and alignment are to the extent that a total knee replacement was required.  The provider noted that, on prior examination, flexion was limited to 10 degrees.  Another letter, dated July 19, 2005, stated that the Veteran's back pain and knee pain was so severe that he was unable to work secondary to these disorders.

A VA x-ray report, authored in October 2005, noted severe joint space narrowing affecting the medial compartment, as well as mild to moderate joint space narrowing at the level of the femoropatellar joint.  These changes were accompanied by sclerosis and osteophyte formation, consistent with degenerative osteoarthritis.  

A November 2005 statement from a VA employee, referenced in the prior section, stated that his condition had worsened to a considerable degree, reducing the Veteran to minimum locomotion at a lumbering gait.  It was noted that his left knee was giving way, and that, although he was able to move without the aid of a cane, the Veteran would sometimes lose his balance and fall.

In conjunction with his claim, the Veteran was afforded a VA examination in December 2005.  At that time, two prior surgical procedures were noted (arthroscopic surgery to remove left knee cartilage).  His knee symptoms at the time were constant, debilitating pain, and frequent falling.  He walked with a brace and a cane, and he had been unable to work since 1994.  He was unable to do chores around the house, and could not walk further than a few yards.  He needed help with bathing and dressing himself.  

On examination, his gait was slow.  Range of motion was limited by pain, with extension to 10 degrees, and flexion to 45 degrees, while wearing a knee brace.  Range of motion did not change with repetitive motion, and joint function was severely limited by pain at all times.

A private treatment report from January 2007 noted continued complaints of left knee pain, so severe that it was difficult for the Veteran to sleep.  He ambulated with an antalgic gait, and he had evidence of atrophy of the left knee.  The left knee compartment was essentially bone on bone, with evidence of tricompartmental arthritis with varus deformity.  Flexion of the left knee was to 115 degrees.  There was no significant laxity on varus and valgus stress testing.  

On December 4, 2007, the Veteran underwent a left total knee arthroplasty for advanced degenerative joint disease.

An additional VA examination was afforded in February 2009.  The Veteran noted persistent pain and intermittent swelling in his left knee since his knee replacement in 2007.  The pain was anterior and mostly lateral, and frequent popping sensations were reported.  He had fallen a couple of times due to pain.  He reported that he was unable to stand for more than a few minutes, or walk more than a few yards.  Gait was antalgic, but there was no evidence of abnormal weight bearing.  The Veteran noted that he retired in 1994 due to physical problems.

On examination, there was crepitus, effusion, and tenderness in the left knee.  The knee was stable to varus, valgus forces in flexion and extension.  Mild weakness in the joint was noted.  Flexion was from 10 to 90 degrees, and extension was to 0 degrees (normal).  There was no objective evidence of pain with active motion or repetitive motion, and three repetitions did not result in additional limitation of motion.  Ankylosis was not present.

X-ray evidence revealed normal alignment of the knee prosthesis.  Suprapatellar soft tissue fullness was observed, as well as calcifications at the lateral and anterior aspect of the joint.  He was diagnosed as status post left knee arthroplasty, possible joint effusion, representing a minor abnormality.  

Prior to the Veteran's total left knee replacement in December 2007, he is in receipt of the maximum rating of 30 percent under Diagnostic Code 5260, for which his disability was rated.  However, a December 2005 VA examination also noted that his left knee extension was limited to 10 degrees.  As such, an additional evaluation of 10 percent is warranted, prior to December 4, 2007, for limitation of extension per Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (September 17, 2004).  An evaluation in excess of 10 percent is not warranted for left knee extension, as evidence of record does not demonstrate that extension was limited to 15 degrees or more during this period.

With regard to other applicable rating criteria, there is no indication of nonunion of the tibia and fibula, therefore a higher rating is not warranted under Diagnostic Code 5262.  There is no evidence of record to demonstrate unfavorable ankylosis of the knee under Diagnostic Code 5256.  While some instability was noted, there is no higher rating available under Diagnostic Code 5257.  

From February 1, 2009, the Veteran's total left knee replacement was evaluated by a VA examiner in February 2009.  In order to receive a higher evaluation pursuant to Diagnostic Code 5055, the Veteran's disability must be characterized by chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Here, while persistent pain and intermittent swelling were reported, there was no objective evidence of pain during range of motion testing.  Also, while weakness was reported, the examiner noted that weakness was mild in nature.  Therefore, while the Board recognizes the Veteran's persistent left knee pain, evidence recorded during the objective examination for this period does not meet the level required for an evaluation in excess of 30 percent.  Additionally, because left knee extension was normal during the examination, and additional rating of 10 percent is not available pursuant to Diagnostic Code 5261.

In reaching the above conclusions, the Board has also not overlooked the Veteran's statements in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing knee pain, weakness, and loss of motion.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have, and these types of findings are not readily observable by a layperson.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Furthermore, the Board finds the objective medical findings and opinions provided by VA examiners should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").  

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the left knee disability discussed herein has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of the Veteran's disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted for the issue currently on appeal.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, secondary to the Veteran's service-connected left knee disability, is granted, subject to the laws and regulations governing the award of monetary benefits.

An evaluation in excess of 30 percent due to limitation of left knee flexion, prior to December 4, 2007, is denied.  

A separate disability rating of 10 percent for limitation of left knee extension, prior to December 4, 2007, is granted, subject to the laws and regulations governing the award of monetary benefits.

From February 1, 2009, entitlement to an evaluation in excess of 30 percent for a left knee disability, status total left knee arthroplasty, is denied.


REMAND

Unfortunately, a remand is required in this case in order to address the Veteran's claim for entitlement to TDIU. While the Board regrets any further delay, the issue of entitlement to TDIU was raised by the record.  However, it does not appear that the Veteran's claim has been properly developed.  

As noted above, in Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran's private provider indicated that, prior to total left knee replacement, the Veteran was unable to work as a result of his left knee disability.  The law provides that a TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

As such, the RO/AMC shall afford the Veteran an opportunity complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, so that VA will have information concerning his TDIU claim.  Following the receipt of this information, the RO/AMC shall thereafter develop and formally adjudicate the TDIU claim, to include providing a TDIU-specific VA examination and/or a social and industrial survey, if necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall take appropriate steps to afford the Veteran appropriate notice and assistance concerning the TDIU claim.  In particular, the RO/AMC shall afford the Veteran an opportunity complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The RO/AMC should explain the type of evidence that is the Veteran's ultimate responsibility to submit to substantiate entitlement to TDIU and what VA will do.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the RO/AMC shall thereafter develop and formally adjudicate the TDIU claim, to include providing a TDIU-specific VA examination and/or a social and industrial survey, if necessary.  

3.  If the claim is denied, the RO/AMC should issue a supplemental statement of the case to the Veteran and his representative, and they should be given an opportunity to respond before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


